Citation Nr: 1336939	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  11-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The Veteran served on active duty from August 1954 to October 1962.  He had no service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama, that found that new and material evidence had not been submitted to reopen the claims for service connection for bilateral hearing loss disability and diabetes mellitus.  In June 2013, the Board (in pertinent part) reopened the claims for service connection for bilateral hearing loss disability and diabetes mellitus, and remanded the claims for further development.  As will be discussed below, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

 In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file include an October 2013 informal hearing presentation (IHP) VA treatment records dated from 2005 to 2013.  The VA treatment records were reviewed by the RO.  See September 2011 Statement of the Case (SOC) and May2013 Supplemental SOC (SSOC).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown during active duty service or for many years thereafter; and, no current hearing loss disability is etiologically related to service.

2.  Diabetes mellitus was not shown during active duty service or for many years thereafter; and, no current diabetes mellitus is etiologically related to service.


CONCLUSIONs OF LAW

1.  Bilateral hearing loss disability was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Diabetes mellitus was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claims for service connection, the record reflects that the Veteran was mailed letters in October 2009 and November 2009 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claims. The Veteran was provided complete notice prior to the adjudication of the claims in February 2010.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that all available STRs, service personnel records and post-service treatment records were obtained.  Multiple searches for additional STRs were unsuccessful.  The National Personnel Records Center (NPRC) reports that they were likely destroyed in a fire.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Board finds that no additional development for medical opinions or examinations is necessary.  Pursuant to the Board's June 2013 remand, the Veteran was scheduled for VA examinations in July 2013 and August 2013 to determine the etiology of his claimed hearing loss disability and diabetes mellitus.  However, he failed to report.  Although the Veteran's representative has argued that there is no evidence that the Veteran was contacted regarding these examinations  (see October 2013 IHP), an October 2013 Report of General Information shows that the Veteran's VA examination appointments were made by telephone.  Moreover, the October 2013 SSOC, which was mailed to the Veteran, referenced the Veteran's failure to report for these examinations.  It may be reasonably concluded that the Veteran was notified of the examinations and of his obligation to participate in them.  He did not respond to the SSOC and did not request another examination.  Thus, the Board finds that VA fulfilled its duty to assist in its attempt to afford the Veteran a VA examination, and, in the absence of a showing of good cause as to why he did not appear, the claim should instead be adjudicated based on the available evidence of record.  38 C.F.R. § 3.655 (2013); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (which stipulates that the duty to assist is not always a "one-way street" and that a veteran may not "passively wait" for assistance).  Evidentiary development is complete. 

As VA's duties to notify and assist are met, the Board will address the merits of the claims.  

II.  Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus and sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 




A.  Bilateral Hearing Loss Disability 

As noted above, STRs are not available to confirm an in-service disability.  Multiple searches for additional STRs were unsuccessful  However, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.

Post-service VA and private medical records dated from 1981 to 2004 are negative for findings of hearing loss disability. 

In a statement dated in November 2004, the Veteran maintained that he had 10 years of acoustic trauma during his search and rescue duties while in service.  The Board does not dispute this assertion.  His contention of experiencing noise exposure in service is accepted.

A December 2009 VA audiology consult report notes audiometric findings of bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  VA treatment records dated in 2010 note the Veteran's ongoing treatment for hearing loss.  See VVA.

The Board remanded this case to obtain an etiology opinion in this case; however, the Veteran failed to report (without good cause) for a July 2013 VA examination.

Based on the aforementioned evidence, the Veteran is not shown to have hearing loss disability during his period of active service from 1954 to 1962.  There is no evidence to indicate that he was diagnosed sensorineural hearing loss within one year of his leaving active duty in 1962, so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.

The Veteran first complained of hearing loss in 2004, long after his military service.  The first diagnosis of hearing loss disability under 38 C.F.R. § 3.385 was in December 2009.  The weight of the competent evidence does not attribute the Veteran's hearing loss disability to his military service, despite his contentions to the contrary.  None of the competent evidence establishes a relationship between his hearing loss disability and active duty, nor has any treating professional suggested such a conclusion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of diminished hearing, there is no indication that the Veteran is competent to etiologically link his current diagnosis of bilateral sensorineural hearing loss to any noise exposure he may have had in service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board emphasizes that VA attempted to schedule a compensation and pension examination for the Veteran to ascertain the etiology of any current hearing loss disability.  However, he failed to cooperate with the development sought.  Therefore, the weight of the clinical evidence does not indicate that his hearing loss disability is attributable to service. 

B.  Diabetes Mellitus

As noted above, STRs are not available to confirm an in-service disability. 

Post-service VA and private medical records dated from 1981 to 2001 are negative for findings of diabetes mellitus.

In a statement dated in April 2002, the Veteran maintained that his diabetes mellitus had its onset inservice or was otherwise related to service.

A November 2002 private treatment record notes the Veteran's treatment for diabetes mellitus.  A December 2004 VA treatment record notes the Veteran's history of diabetes mellitus for 20 years.  See VVA.  VA and private treatment records dated from 2005 to 2012 note the Veteran's ongoing treatment for diabetes mellitus.

The Board remanded this case to obtain an etiology opinion in this case; however, the Veteran failed to report (without good cause) for an August 2013 VA examination.

The evidence fails to demonstrate any direct etiological link between the Veteran's military service and his diabetes mellitus.  The Veteran is not shown to have diabetes mellitus during his period of active service from 1954 to 1962.  There is no evidence to indicate that he was diagnosed with diabetes mellitus within one year of his leaving active duty in 1962, so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.

The earliest available post-service evidence of diabetes mellitus is a December 2004 VA treatment record which notes the onset of diabetes 20 years earlier (in 1984, more than 20 years after service).  The weight of the competent evidence does not attribute the Veteran's diabetes mellitus to his military service, despite his contentions to the contrary.  None of the competent evidence establishes a relationship between his diabetes mellitus and active duty, nor has any treating professional suggested such a conclusion.  The Board again finds that the Veteran lacks the competence to diagnose diabetes mellitus, as laboratory testing is necessary to do so, or to provide an etiology opinion.  As discussed above and in compliance with the statutory duty to assist, VA attempted to schedule a compensation and pension examination for the Veteran to ascertain the etiology of any current diabetes mellitus.  However, he failed to cooperate with the development sought.  Therefore, the weight of the clinical evidence does not indicate that his diabetes mellitus is attributable to service.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to a herbicide agent during active military, naval or air service and has contracted an enumerated disease (to include type 2 diabetes mellitus) to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  Service personnel records do not show service in Vietnam.  The Veteran does not argue the contrary or that he was exposed to herbicide agents in some other capacity.  Consequently, the Veteran's claim is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

C.  Conclusion

To the extent that the Veteran asserts continuity of hearing loss and diabetes symptomatology since his period of active duty, the Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In this regard, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In this case, the Veteran's recent statements reporting a long history of symptoms of the claimed disabilities are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his ______.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's initial application for disability benefits in 1980 list numerous medical complaints, but nothing related to the currently claimed decision.  Based upon the language and context of the 1980 claim for benefits, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of hearing loss and/or diabetes mellitus at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  In light thereof, the Board also determines that any statements asserting a continuity of hearing loss or diabetes since active service, while competent, are nonetheless not credible.  

The Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss disability and diabetes mellitus, and there is no doubt to be otherwise resolved.  As such, the claims are denied.



ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for diabetes mellitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


